Title: To James Madison from James Anderson, 11 July 1807
From: Anderson, James
To: Madison, James



Sir
Havana 11 July 1807.

I have the honor to transmit Your Excellency, by John Shaw Esquire of the Navy, who came into this port a few days past from New Orleans on his Way to Washington; an imperfect Copy of the Arrivals & clearances of American Vessels, since I took charge of the Agency, which commenced on the twenty fift day of March last, and ending the thirtieth ultimo.  I beseech You, Sir, to grant me Your indulgence.  In a few days I hope to have the power to send Your Excellency a more perfect Copy; and will then write to The Honorable the Secretary of the Treasury, and transmit him also, a statement of the monies received and paid during that period.  With the greatest Respect, I have the honor to be Sir, Your most obedient Servant,

James Anderson

